Case 8:19-cv-01101-SCB-CPT Document 38 Filed 10/24/19 Page 1 of 2 PageID 513
              Case: 19-13485 Date Filed: 10/24/2019 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                         October 24, 2019

Clerk - Middle District of Florida
U.S. District Court
801 N FLORIDA AVE
TAMPA, FL 33602-3849

Appeal Number: 19-13485-HH
Case Style: Derrick McGowan v. First Acceptance Insurance Co.
District Court Docket No: 8:19-cv-01101-SCB-CPT

The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4. Pursuant to 11th
Cir. R. 42-2(c) and 42-3(c), when an appellant fails to timely file or correct a brief or appendix,
the appeal shall be treated as dismissed on the first business day following the due date. This
appeal was treated as dismissed on 10/24/2019.

Counsel and pro se parties are advised that pursuant to Fed.R.App.P. 25(a)(2)(A), a motion to
set aside the dismissal and remedy the default "is not timely unless the clerk receives the papers
within the time fixed for filing."

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Christopher Bergquist, HH
Phone #: 404-335-6169

Enclosure(s)




                                                           DIS-2CIV Letter and Entry of Dismissal
Case 8:19-cv-01101-SCB-CPT Document 38 Filed 10/24/19 Page 2 of 2 PageID 514
              Case: 19-13485 Date Filed: 10/24/2019 Page: 2 of 2


                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                         ______________

                                        No. 19-13485-HH
                                        ______________

DERRICK MCGOWAN,
individually and on behalf of all others similarly situated,

                                                    Plaintiff - Appellant,

versus

FIRST ACCEPTANCE INSURANCE COMPANY, INC.,
a Texas Corporation,

                                             Defendant - Appellee.
                       __________________________________________

                          Appeal from the United States District Court
                               for the Middle District of Florida
                       __________________________________________

ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R. 42-2(c), this appeal is DISMISSED for
want of prosecution because the appellant Derrick McGowan failed to file an appendix within
the time fixed by the rules, effective October 24, 2019.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                          by: Christopher Bergquist, HH, Deputy Clerk

                                                               FOR THE COURT - BY DIRECTION
